Filed 12/31/14 P. v. Hunt CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D065058

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN320823;
                                                                                    SCN318127)
JUSTIN SCOTT HUNT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David L.

Berry, Judge. Affirmed.

         Denise M. Rudasill, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala Harris, Attorney General, for Plaintiff and Respondent.

         Justin Scott Hunt pleaded guilty to burglary of an inhabited dwelling home (Pen.

Code,1 §§ 459, 460) and admitted that in the commission of the crime, a person other

than an accomplice was present in the residence. (§ 667.5, subd. (c)(21).) He also


1        All statutory references are to the Penal Code.
admitted an allegation that he had suffered a serious felony prior and a strike prior within

the meaning of the "Three Strikes" law. (§§ 211; 667, subds. (b)-(i); 1170.12.) In

exchange, the People dismissed another burglary charge and allegations regarding other

prison priors. His plea form stated he agreed to a sentencing range of between nine and

thirteen years.

       The court recalled Hunt's previous robbery sentence in order to aggregate both

sentences. It sentenced him to twelve years eight months in prison as follows: two years

eight months on the underlying burglary; and consecutive terms of four years on his prior

robbery conviction; five years on his serious felony prior under section 667, subdivision

(a)(1); and one year for the prison prior.

                                       DISCUSSION

       There are no relevant facts to discuss in this appeal. Appellate counsel presents no

argument for reversal of the trial court's order, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v.

California (1967) 386 U.S. 738 (Anders), raising this possible but not arguable appellate

issue: "Whether the trial court erred by finding that the one-year prior prison

enhancement would be added to the sentence full strength at the end of the sentence even

if it had made the case it was attached to the subordinate term instead of finding that it

should be reduced to one-third the mid term if it had made the case it was attached to the

subordinate term."

       We offered Hunt the opportunity to file his own brief on appeal and he not has

done so.

                                              2
      We have reviewed the entire record in accordance with Wende, supra, 25 Cal. 3d
436 and Anders, supra, 386 U.S. 738, and have not found any arguable appellate issue.

Competent counsel has represented Hunt on this appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                        O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


McINTYRE, J.




                                           3